                  Case 2:20-mc-99999 Document 4443 Filed 02/20/20 Page 1 of 1




                                                            February        20, 2020


Clerk's      Office,      U.S. District       Court
Eastern      District      of Louisiana
500 Poydras         Street,      Room     C-151
New    Orleans,         Louisiana       70130


Attention:       Ellen      S.


           Re:           Michael     D. Bewers
                         Louisiana      State Bar Association           Bar Roll          No. 03027
                         LAED       Attomey      Registration
                         USDC       (EDLA)      Inactive    Status Request


Dear Madam              Clerk:


             Since I work        full time for the Judiciary           Commission               of Louisiana    and do not have the
CM/ECF         Next       GEN    and Pacer accounts          necessary         to pay dues, I would            like to be placed   on
Inactive      Status.      I have not filed       any pleading        in the USDC           (EDLA)       in many    years.   However,   I
do not want to be suspended                   for failure   to pay    my dues.


           Thank        you for your help in this regard.


                                                                     Very    truly    yours,




                                                                     Michael     D.              ers
                                                                     Bar No.         03     7
